543 U.S. 1135
VAN ORDENv.PERRY, IN HIS OFFICIAL CAPACITY AS GOVERNOR OF TEXAS AND CHAIRMAN, STATE PRESERVATION BOARD, ET AL.
No. 03-1500.
Supreme Court of United States.
February 18, 2005.

1
C. A. 5th Cir. [Certiorari granted, ante, p. 923.] Motion of the Acting Solicitor General for leave to participate in oral argument as amicus curiae and for divided argument granted. Motions of the Foundation for Moral Law, Inc., and Faith and Action et al. for leave to participate in oral argument as amici curiae and for divided argument denied.